Citation Nr: 1814386	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-02 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for bilateral sensorineural hearing loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  His military occupational specialty (MOS) included infantry and supply.  The Veteran earned the Combat Infantryman Badge and the Air Medal while serving in Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO denied service connection for bilateral sensorineural hearing loss and tinnitus.  Jurisdiction of the appeal currently resides with the RO in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in a November 2017 Travel Board Hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1. The Veteran incurred bilateral sensorineural hearing loss during active service.

2. The Veteran incurred tinnitus during active service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303 (2017). 
2. The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the Board is granting entitlement to service connection for bilateral sensorineural hearing loss and tinnitus, any errors related to VA's duties to notify and assist are moot.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

An audiological examination from April 2010 demonstrates that the Veteran has bilateral hearing loss for VA purposes as well as tinnitus, satisfying the first element for service connection for both of his claims.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303; Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran's military occupational specialty (MOS) was infantry and supply, and his competent, credible, and probative testimony in November 2017 establishes that he was exposed to acoustic trauma from smalls arms fire, machine gun fire, and explosions during combat.  The Veteran received the Air Medal, and he testified in November 2017 that he flew aboard Chinook helicopters to deliver supplies while in Vietnam.  Thus, the second element of service connection requiring an in-service event or injury (noise exposure) is met for both of the Veteran's claims.  

The record includes a May 2012 letter from Dr. S.M., the Veteran's otolaryngologist, opining that the Veteran's bilateral sensorineural hearing loss and tinnitus are the result of the Veteran's active service, specifically the acoustic trauma from machine gun fire, rifle fire, and more than 2,000 hours of flight time.  The Board finds Dr. S.M.'s letter probative of the issue of a nexus between the Veteran's current bilateral sensorineural hearing loss and tinnitus and his active service.  Thus, the third element of service connection is satisfied.

In light of the foregoing, entitlement to service connection for bilateral sensorineural hearing loss and tinnitus are granted.  

In reaching these conclusions, the Board notes an April 30, 2010 VA medical examination.  The examiner concluded there was no nexus between the Veteran's active service and his current bilateral sensorineural hearing loss and tinnitus.  However, as the Veteran's representative noted during the November 2017 hearing, the examiner relied on a normal audiological examination conducted during the Veteran's exit examination and also noted that the zero values entered for that test were "suspicious."  In light of this inconsistency, the Board concludes the April 2010 VA examination it is entitled to no probative weight.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


